Citation Nr: 0018621	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  94-39 232	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed bladder 
incontinence.  

2.  Entitlement to service connection for claimed bowel 
incontinence.  

3.  Entitlement to an increase in the 40 percent rating 
currently assigned for the service-connected disc disease at 
L5-S1, with recurrent right sciatica, arachnoiditis, excision 
of scar tissue and nerve root compression at L4, L5 on the 
left.  
 
4.  Entitlement to increased special monthly compensation.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active service from January 1980 to January 
1984.  
 
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1992.  

The Board remanded the case to the RO for additional 
development of the record in July 1996.  

(As the issues of service connection for bladder and bowel 
incontinence are not inextricably related to the other issues 
developed for appellate review, a decision has been rendered 
on these issues, while the remaining issues set forth on the 
preceding page are the subjects of the Remand portion of this 
document.)  






FINDING OF FACT

The veteran is shown to have current disability manifested by 
partial bladder and bowel incontinence as the likely result 
of her service-connected low back disability.  



CONCLUSION OF LAW

The veteran's disability manifested by bladder incontinence 
and bowel incontinence is the proximate result of the 
service-connected low back disability.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims of service connection for bladder and 
bowel incontinence are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, she has presented plausible 
claims due to evidence of record from VA physicians stating 
these conditions are the result of nerve damage from her 
service-connected low back disability.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1131.  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  

The veteran has been granted service connection for status 
post hysterectomy with left salpingo-oophorectomy, rated as 
40 percent disabling; for disc disease at L5-S1, with 
recurrent right sciatica, arachnoiditis, the residuals of the 
excision of scar tissue and nerve root compression at L4, L5 
on the left, rated as 40 percent disabling; for disability 
manifested by weakness of the right leg, with partial foot 
drop, rated as 20 percent disabling; and for disability 
manifested by weakness of the left leg, with partial left 
foot drop, rated as 20 percent disabling.  The veteran also 
has been assigned a total compensation rating based on 
individual unemployability and special monthly compensation 
based on the anatomical loss of a creative organ.  

A careful review of veteran's service medical records shows 
that they are negative for any complaints or findings related 
to a bladder or bowel problem.  

The post-service medical evidence serves to establish that 
the veteran underwent surgeries in September 1988, July 1987 
and April 1991 for her service-connected low back disability, 
specifically problems relating to a herniated nucleus 
pulposus of L4-L5.  

In June 1991, several private urological procedures were 
conducted.  The final diagnosis was that of lumbar disc 
disease with combined sensory and motor type of neurogenic 
bladder of mild degree.  The physician stated that the 
neurogenic bladder was related to the veteran's lumbar disc 
disease.  

A private neurologic examination report in October 1992, 
indicated that the veteran was in a wheelchair and could walk 
only a few steps before complaining of pain in both legs.  
The examiner noted that there was evidence on neurologic 
examination that was not consistent with her physiological 
functioning.  Subsequent electromyogram (EMG) and nerve 
conduction velocity (NCV) studies were reported to be normal, 
and the examiner indicated that there was a possibility of 
psychologic muscle weakness.  

A VA rectal and anal examination was conducted in November 
1993.  The veteran complained of incontinence, diarrhea and 
fecal leakage.  The diagnosis was that of rectal disturbance 
secondary to nerve injury.  

A VA genitourinary examination was also conducted in November 
1993.  The veteran complained of bladder and bowel 
incontinence since her second lumbar surgery in 1987.  The 
diagnosis was that of bladder disturbance secondary to nerve 
injuries.  

A VA examination was conducted in January 1997.  The examiner 
stated that the veteran had mechanical low back pain while 
she was in the military that was a reflection of her general 
physical condition.  He noted that she did not have any 
significant spinal trauma in the military based on the 
history given by the veteran or his review of the records.  
He opined that she did not have a herniated disk on 
separation from the military.  The examiner found that the 
diagnosis of a herniated disk in her 1986 studies was 
borderline considering that a large percentage of the normal 
population could be shown to have bulging disks on spinal 
imaging.  

The VA examiner found the veteran to have fairly severe 
scarring around her lumbar spine and apparent nonunion of her 
fusion mass at L4/5 as well as L3/4.  Her neurologic 
evaluation was very inconsistent on this examination, as well 
as the examinations recorded by multiple previous physicians, 
according to the examiner.  He noted that she was wheelchair 
bound and quite disabled, largely because of deconditioning.  

The VA examiner also opined that there were some very deep 
and profound psychosocial issues and overlying psychological 
problems that have both made this condition worse as well as 
having probably contributed to the evolution of her 
conditions in the first place.  The arachnoiditis, which was 
subsequent to her spinal surgeries, appeared stable and was 
unlikely to spread significantly beyond the very lowest 
portion of the lumbar spine.  Based on the magnetic resonance 
imaging (MRI) from 1994, the examiner opined that the 
involvement of arachnoiditis was actually quite limited.  

The VA examiner added that the veteran's bowel symptoms were 
not exclusively spinal in origin and that it was unclear 
exactly to what the extent but that she clearly did have some 
sphincter control.  She did have some partial neurologic loss 
to her bladder as well documented in the cystometrogram from 
1991.  This appeared to be stable.  The examiner emphasized 
again that all of her current neurologic problems were 
secondary to her spinal surgeries and not to her service in 
the military or the event that occurred during physical 
training in 1980.  The examiner found that the veteran was 
extremely well adapted in her mobility according to her, and 
she reported being able to sit for four hours as long as she 
had her special cushion.  

Although the VA examiner noted that she was functionally very 
limited by her own pain level and deconditioning, he opined 
that she was not employable in at least a part-time 
occupation which could be performed consistent with her 
sitting needs and use of a wheelchair.  According to the 
examiner, she was clearly not fit for any vigorous physical 
labor or even in a sedentary position that would require 
standing, walking, or carrying items.  

The veteran contends that her bladder and bowel incontinence 
is the result of nerve damage due resulting from her low back 
disability.  

In light the diagnosis resulting from the private urological 
procedures in 1991 and the conclusions of the VA examiners 
who conducted examinations in 1993 and 1997 that the 
veteran's partial bladder and bowel incontinence was related 
to a neurological deficit stemming from her service-connected 
lumbar disc disease, service connection is warranted for the 
disability manifested by bladder incontinence and bowel 
incontinence.  

The opinion of the examiner who conducted the 1997 VA 
examination that the veteran's neurological deficit was not 
related to her mechanical low back pain which occurred in 
service has been considered; however, the examiner added that 
the neurological deficit was related to surgical treatment 
for her lumbar condition which, the Board notes, is service 
connected.  

Therefore, the Board finds that the preponderance of the 
evidence supports the claim of service connection for partial 
bladder and bowel incontinence on a secondary basis.  



ORDER

Secondary service connection for bladder incontinence and for 
bowel incontinence is granted.  



REMAND

Because the claims of entitlement to an increased rating for 
the veteran's service-connected low back disability and an 
increased amount of special monthly compensation are well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159 (1999); Murphy 1 Vet. App. 78 (1990).  

The veteran argues that she is experiencing severe pain and 
cannot walk because of her service-connected back disability.  
The veteran essentially asserts that she is entitled to an 
increased rate of special monthly compensation because she is 
confined to a wheelchair which is equivalent to having loss 
use of the lower extremities, as contemplated in 38 C.F.R. 
§ 3.350(a)(2) (1999); and that her bladder and bowel 
dysfunction equates to loss of anal and bladder sphincter 
control, as contemplated in 38 C.F.R. § 3.350(e)(2).  

The Board remanded the case in July 1996, in part, to obtain 
opinions regarding the current severity of the service-
connected lumbar disability; whether she has lost the use of 
her lower extremities, as contemplated in 38 C.F.R. 
§ 3.350(a)(2); and whether the degree of bladder and bowel 
dysfunction equates to loss of anal and bladder sphincter 
control, as contemplated in 38 C.F.R. § 3.350(e)(2).  The 
examinations obtained to date are inadequate to resolve these 
matter.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to these claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Therefore, it is the decision of the Board that further 
development is necessary prior to appellate review.  

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated her for her 
service-connected back disorder and any 
bowel and bladder incontinence since 
1998.  Based on her response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, as well as any VA 
clinical records dated since 1998 and 
associate them with the claims folder.  
 
2.  The veteran should be afforded VA 
orthopedic and neurology examinations to 
determine the current severity of her 
service-connected lumbar disc disease.  
The claims folder should be made 
available to the examiner for review.  
All indicated testing should be 
performed.  Based on his/her review of 
the case, the examiner should comment on 
whether the veteran is experiencing 
symptoms due to intervertebral disc 
syndrome of pronounced severity.  The 
examiner should report detailed findings 
and describe fully the extent to which 
the service-connected low back disability 
causes persistent symptoms compatible 
with sciatic neuropathy.  The examiner 
should offer an opinion as to whether 
there is adequate organic pathology 
present to support the level of the 
veteran's subjective complaints.  The 
examiner should offer a complete 
rationale, with support, for all opinions 
offered.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  
 
3.  The veteran should be afforded 
special VA examinations in order to 
determine the extent of functioning 
remaining in her lower extremities and 
the severity of her service-connected 
bladder and bowel dysfunction.  The 
claims folder should be made available to 
the examiner for review.  All clinical 
findings should be reported in detail.  
Based on his/her review of the case, the 
examiner should offer an opinion on 
whether the degree of dysfunction equates 
to loss of use of the lower extremities, 
as contemplated in 38 C.F.R. 
§ 3.350(a)(2) and loss of anal and 
bladder sphincter control, as 
contemplated in 38 C.F.R. § 3.350(e)(2).  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's remaining claims.  
If any benefit sought on appeal remain 
denied, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 



